Citation Nr: 0921188	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In December 2008, the Veteran testified during a video 
conference hearing before the undersigned acting Veterans Law 
Judge.  A transcript of the hearing is of record.

At his hearing before the Board, the Veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  The additional evidence includes a statement 
from the Veteran's supervisor and copies of VA treatment 
records.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 


FINDINGS OF FACT

The Veteran's PTSD is manifested by sleep impairment with 
nightmares of Vietnam, intrusive thoughts, anhedonia, 
avoidance, irritability, anger, mild memory loss, and 
moderate social impairment and occupational impairment with 
reduced reliability and productivity; the Veteran's GAF score 
ranged from 62 to 66.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent disability 
rating have been met for service-connected PTSD for the 
entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A November 2006 VCAA letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim for PTSD.  This letter also informed him of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter also notified the Veteran of how VA determines the 
disability rating and effective date if his claim is granted.  

The rating decision dated in May 2007 granted the Veteran's 
claim of entitlement to service connection for PTSD; 
therefore, this claim is now substantiated.  As such, the 
Veteran's filing of an appeal as to this determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the service-connection 
claim has been substantiated; thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Nevertheless, the Board observes that the RO sent the Veteran 
a letter in June 2008, which notified the Veteran that he may 
submit evidence showing the severity of his service-connected 
PTSD.  The RO informed the Veteran of the types of medical or 
lay evidence that he may submit for an increased rating 
claim.  Specifically, the Veteran was informed that he could 
provide statements from his employer as to job performance, 
lost time or other information regarding how his condition 
affects his ability to work.  The letter also notified the 
Veteran of how VA determines disability ratings and provided 
the Veteran with the schedular criteria for PTSD.  
Furthermore, the Veteran was notified of how VA determines 
the effective date of claims that are granted.  Although, 
this information was provided subsequent to the initial AOJ 
decision, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of the notice.  Not only has the Veteran been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the statement 
of the case issued in August 2008 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as any notice 
error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records and an April 
2007 VA examination report.  The Veteran contends that the 
April 2007 VA examination was inadequate because of the 
examiner's demeanor and that the examiner only interviewed 
him for 25 minutes.  The Board notes that a proper VA 
examination will include a "thorough and contemporaneous" 
medical examination that considers prior medical examinations 
and treatment to complete the record.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A review of the April 2007 VA 
examination report reveals that the examiner discussed the 
Veteran's previous mental health records and he provided 
sufficient detail of the Veteran's symptoms for the Board to 
be able to determine a rating of the Veteran's PTSD.   In 
addition, the examiner included a discussion of how the 
Veteran's symptoms have affected his social and occupational 
functioning.  See 38 C.F.R. § 4.10 (regulations specify that 
a medical examiner has "the responsibility of furnishing ... 
[a] full description of the effects of disability upon the 
person's ordinary activity.").   Accordingly, the Board 
finds that the April 2007 VA examination is adequate for 
rating purposes.

The Board observed that the Veteran provided a statement from 
his supervisor regarding how his PTSD symptoms affect his 
work.  The record also contains the Veteran's statements in 
support of his claim and a transcript of his testimony during 
the Board hearing.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

The Veteran filed a claim for PTSD in September 2006.  In May 
2007, the RO granted his claim for PTSD and assigned a 30 
percent initial disability rating.  The Veteran appeals this 
decision contending that the current disability rating should 
be higher.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.  Under this rating criteria, a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The medical evidence of record consists of an April 2007 VA 
examination report, and VA mental health treatment records 
dated from June 2006 to December 2008.  The record contains a 
statement from the Veteran's former supervisor.  The Veteran 
provided additional information about his PTSD symptoms in 
written statements and in his testimony during the December 
2008 Board hearing.  The Board finds that this evidence, the 
most pertinent of which is summarized below, shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a rating of 50 percent rather than the currently 
assigned 30 percent disability rating.  

The evidence of record demonstrates that the Veteran has 
panic attacks and chronic sleep impairment with night sweats, 
night terrors and nightmares.  During the April 2007 VA 
examination, the Veteran reported that he had some sleep 
impairment due to disturbing dreams about Vietnam.  In an 
August 2008 treatment report, he discussed persistent 
intrusive thoughts about Vietnam and that he had received a 
speeding ticket, as he was preoccupied with intrusive 
recollections.  The Veteran also reported panic attacks and 
flashbacks.  

The evidence indicates that the Veteran has hyperarousal with 
irritability and anger, anhedonia and avoidance.  A January 
2007 VA treatment record reveals that the Veteran reported 
ongoing anxiousness, irritable mood, affective lability and 
anger.   In August 2008, the Veteran indicated that his 
irritability and angry outbursts have increased and it was 
starting to affect his performance at work.  The Veteran 
reported being verbally abusive to coworkers, supervisors and 
customers.  The Veteran reported suicidal ideation in 2004; 
however, the record shows that during the appeal period he 
has denied suicidal and homicidal ideations.  See April 2007 
VA examination and December 2008 treatment record.  He also 
denied hallucinations, delusion and manic symptoms.  

The VA examination in April 2007 revealed that the Veteran 
maintained good eye contact, established appropriate rapport 
and did not display any inappropriate behavior.  He was 
dressed causally with average grooming and hygiene.  He was 
able to independently care for his personal hygiene and other 
basic activities of daily living.  His speech was fluent, of 
normal rate and well articulated.  His speech patterns were 
logical, relevant, coherent and goal directed.  The Veteran 
was alert and fully oriented with good memory and 
concentration.  In an August 2008 treatment report, the 
Veteran indicated that he had become increasingly forgetful 
and he had created life-threatening circumstances on his 
worksite.  In a December 2008 treatment record, the Veteran 
reported that his concentration was fair, but his memory was 
declining.  A social worker indicated that the Veteran's 
judgment was limited in August 2008.  

The Board notes that the Veteran has moderate impairment in 
social and occupational functioning.  The record shows that 
during most of the appeal period the Veteran worked as a high 
voltage wireman.  In August 2008, the Veteran reported that 
his PTSD symptoms including forgetfulness as led to dangerous 
circumstances at work.  He noted that he experienced a 
flashback at work and it took him an hour to recover.  The 
Veteran asserted that his employer was thinking about 
replacing him if he continued to endanger himself and his 
coworkers.  The Veteran submitted a statement from his 
supervisor that noted that the Veteran had a noticeable 
temper and anger management issues while working.  The 
Veteran had difficulty getting along with fellow employees 
from time to time and he had a tendency of getting easily 
upset without much provocation. The Veteran's supervisor also 
stated that he noticed the Veteran had issues with mental 
retention such as memory loss and forgetfulness.  During the 
December 2008 hearing, the Veteran reported that he quit his 
job due to his memory and inability to focus.   

In reference to social relationships, the record indicates 
that the Veteran has been married four times.  His 
relationship with his current spouse has been difficult due 
his PTSD symptoms.  He reported a good relationship with his 
daughter, brother and father during the April 2007 VA 
examination.  He sees his daughter approximately every six 
months and he visits his brother approximately once every 
three months.  The Veteran reported that he does not belong 
to any organizations and he has no friends whom he sees 
regularly.  In addition, he has no significant hobbies.  The 
examiner indicated that the Veteran had a reduced level of 
leisure pursuits and social involvement.  

Based on the evidence discussed above, the overall 
symptomatology associated with the Veteran's PTSD more 
closely approximate the scheduler criteria for the next 
higher disability rating of 50 percent.  The evidence shows 
that the Veteran's PTSD symptoms are manifested by chronic 
sleep impairment with recurrent and intrusive nightmares of 
Vietnam, persistent memories of Vietnam, irritability, anger, 
mild memory loss, which results in occupational impairment.  
He also has impaired judgment, anhedonia and avoidance.  The 
evidence shows that that the Veteran's symptoms demonstrate 
occupational and social impairment with reduced reliability 
and productivity.  

The Board notes that the VA examinations and treatment 
records show that the Veteran's GAF score ranged from 62 to 
66 during the appeal period.  A GAF score between 61 and 70 
indicates mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well with some meaningful interpersonal relationships.  These 
assessments appear to be in conflict with the clinical and 
other evidence tending to show more debilitating consequences 
of the PTSD.  While a GAF score may be indicative of a 
certain level of occupational impairment, it is only one 
factor in determining the Veteran's degree of disability.  
See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this 
case, the Veteran's overall disability picture including 
symptoms reported at the April 2007 VA examination and the 
December 2008 Board hearing indicate that the Veteran's 
disability picture more closely approximates a 50 percent 
rating.  

The Board has considered whether staged ratings are 
appropriate.  The Board contemplated the most severe 
manifestations of the Veteran's PTSD, and a staged rating 
would not provide any benefit to the Veteran.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, in this case, 
staged ratings are not appropriate and the Veteran should be 
awarded a 50 percent disability rating for the entire appeals 
period.

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The Board notes that 
the evidence shows that the Veteran has impaired impulse 
control, difficulty adapting to stressful circumstances and 
difficulty in occupational functioning.  However, the 
competent medical evidence is negative for evidence of 
characteristics such as suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; panic attacks more than once a week, spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Overall, the criteria for a 70 percent rating 
have not been met or approximated. 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The evidence does not show that his PTSD 
has caused marked interference with his employment not 
contemplated by the rating criteria, necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to an initial rating of 50 percent for service-
connected PTSD for the entire appeal period is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


